Citation Nr: 1243004	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO. 10-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased evaluation for lumbosacral strain, rated 10 percent disabling prior to March 23, 2009, and rated 20 percent disabling beginning March 23, 2009. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1997 to November 2000. 

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in December 2009, denying an increased evaluation for low back disorder from the 10 percent assigned. A Decision Review Officer (DRO) by a June 2010 decision granted an increased evaluation to 20 percent effective from March 23, 2009.
 
In a February 2010 submitted statement the Veteran informed that he currently has anxiety which is aggravated by his being in "so much pain" every day and not being able to keep a job. He related this pain to his low back disorder, and has thus presented an implied claim for an anxiety disorder based on aggravation by his service-connected low back disorder. This issue has yet to be developed for appellate review, and accordingly is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an increased evaluation for his service-connected lumbar strain. In an October 2012 Informal Hearing Presentation, the Veteran's authorized representative informed that the Veteran reported he was referred to a neurosurgeon for a back surgery consultation for his back disorder, and that he was enrolled in a VA pain clinic. The Veteran thus implies more recent treatment or examination or surgical records relevant his back disorder claim since the Veteran was most recently examined for his back disorder for compensation purposes in May 2009, November 2009, and May 2010, and examination for associated peripheral neuropathy or radiculopathy of the lower extremities in December 2010. Additionally, as discussed below, examination and treatment records suggest that the Veteran's low back disorder may be more severe than was reflected upon recent VA examinations for compensation purposes, or may have undergone surgery since the most recent examination of record. 

Treatment records more recent than December 2010 have not been associated with the claims file or the Veteran's virtual VA folder, including none reflecting pain clinic treatment or neurosurgery consultation. Some VA records of pain clinic treatment and neurosurgery consultation from 2010, prior to the December 2010 VA examination, were associated with the claims file, but no more recent pain clinic or neurosurgery consultation or treatment records have been associated with the claims file. VBA Letter 20-99-60 (August 30, 1999) directs that service medical records and VA medical records be obtained in all cases. In McCormick v. Gober, No. 98-354 (U.S. Vet. App. August 18, 2000), the Court held that VBA Letter 20-99-60 was a binding and substantive rule. Thus, remand is required in this case in part to obtain these reported relevant VA records of treatment. 

Upon the VA back examination for compensation purposes in May 2009, the examiner diagnosed lumbarization of S1 vertebra, L5-S1 anterior spondylolisthesis with moderate degenerative disc disease, L4 and L5 pars defects, and intervertebral disc syndrome most likely involving the sciatic nerve. 

To address radiculopathy claims, the Veteran was afforded a December 2010 peripheral nerves VA examination for compensation purposes, but EMG testing and clinical evaluation resulted in no objective findings supportive of radiculopathy or peripheral neuropathy associated with the Veteran's low back disorder. 

At the May 2009 examination the Veteran complained of severe pain associated with his low back, having to put himself to bed rest (though not so prescribed by a physician) multiple times per week due to his back, and having flare-ups of pain multiple times daily. He further informed that he could not sit, stand, or walk for prolong periods due to his back, and had to continually change positions for comfort. He also reported limited lifting or bending, pain putting on shoes and socks, and inability to engage in sports. He reported working as a fork lift operator until January 2009, but having to cease this work due to excess pain. 

The Veteran has not submitted any statement from a former employer regarding missed work or changed work assignments due to back disability. These should be requested upon remand. 

SSA records were obtained and associated with the claims file pursuant to a November 2009 RO request. The Veteran has informed that he received care for his low back disorder only at VA facilities.

The Veteran was afforded the additional VA examination in May 2010 based on an agreement with the Decision Review Officer (DRO) at an informal hearing in April 2010, when it was noted that the November 2009 VA examination was unreliable reportedly because the Veteran failed to put forth effort at that examination. The Veteran, for his part, submitted a written statement in January 2010 providing his own account of the limited nature of the November 2009 examination and rudeness and disinterest of the examiner. However, the detailed findings upon the November 2009 report suggest that the examination was far in excess of that asserted by the Veteran in his January 2010 statement. 

According to the November 2009 examination report, at the Veteran stated that due to his back he could not walk more than a few yards. Additionally, he had refused to sit in a chair, he was "very leery" of all requests in the examination, and he did not want to be touched during the examination. The examiner noted that the Veteran had excellent muscle tone in the upper and lower extremities that was inconsistent with his reported inactivity, which inactivity, the examiner noted, would have resulted in muscle atrophy. The examiner further noted that she had "some concerns" about the clinical examination based on the Veteran's guardedness and reported inability to do maneuvers due to pain. The examiner contrasted this with findings upon a VA neurosurgery clinical examination for treatment purposes in February 2009, when low back range of motion was normal. 

At the May 2010 VA examination, the Veteran again demonstrated very limited motion and complained of 9/10 levels of pain with even greater pain upon frequent exacerbations. The examiner noted that neurosurgeons stated they were going to perform surgery on the Veteran in an attempt to alleviate his condition, though they were reportedly not very optimistic about a long-term outcome. The examiner further noted, "Based primarily on [the neurosurgeons'] statement and their prognosis, I would think that there has been significant deterioration in this gentleman's lower back condition since he was last evaluated." However, records of such statements by VA neurosurgeons are not reflected in the claims file. 

Nerve conduction and EMG tests were conducted for the December 2010 lower extremities peripheral neuropathy or radiculopathy examination. Results were negative, with motor and sensory nerve function normal or within normal limits. These findings were despite the Veteran's report of shooting pains from his low back down to the bottom of his feet as well as numbness of his feet and legs. Despite these complaints, the December 2010 examiner concluded, upon review of the tests and a clinical evaluation, that the Veteran did not have radiculopathy by EMG or physical examination. The examiner found full motor strength and full reflexes in the lower extremities.

The claims file also contains a February 2010 treating neurosurgeon's statement that the Veteran has a defect of the pars interarticularis of both L4 and L5, which the neurosurgeon stated implied a traumatic fracture. 

Some additional inconsistencies are notable between recent VA examinations for compensation purposes. The Veteran's gait was observed as abnormal in May 2009 but normal in December 2010. Physical examination of the lumbosacral spine in December 2010 was unremarkable, and range of motion in December 2010 was notably greater than that observed in May 2009 and November 2009, which would appear inconsistent with greater severity of disability as has been implied in the October 2012 Informal Hearing Presentation. The Board believes that upon remand a clarifying VA examination is in order, in an attempt to ascertain the actual disability and level of impairment presented in this case. 

In summary, records of examination and tests from 2009 and 2010 present a inconsistent picture of disability, even while indicating the presence of real post-traumatic physical defects in the lumbar spine and apparently potentially severe disability. This absence of clarity and inconsistent presentation between examinations, coupled with the report of potentially imminent surgery to the low back as reported in 2010, necessitates remand to obtain records of more recent treatment and/or surgery, and for an additional examination. The U.S. Court of Appeals for Veterans Claims has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment. Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The Veteran's TDIU claim is inextricably intertwined with the claim for an increased evaluation for a low back disorder. The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his remand claims. 

2. With the Veteran's assistance, as appropriate, obtain all VA or private treatment records pertaining to his claimed disabilities. In particular, this should include records of orthopedic treatment, pain clinic treatment, neurology treatment, and any neurosurgical or other intervention. Associate all requests and records and responses received with the claims file. 

3. With the Veteran's authorization and assistance, the RO/AMC should request statement(s) from the Veteran's current or former employer(s) regarding any missed work or ceased work due to physical impairment, to include his reportedly having to cease forklift operator work in January 2009 due to impairment.

4. Thereafter, the veteran should be afforded an appropriate in-person VA examination by a specialist in disorders of the spine, to determine the nature and severity of his present service-connected low back disorder. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinions must be informed by a review of the Veteran's medical history and findings as documented upon prior examinations and treatments. To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity. Lay statements should be considered, with due consideration of their credibility or lack of credibility based on other evidence of record or other evidence presented. Any indicated tests or studies should be conducted. The examiners should do the following: 

a. Review the claims file including any pertinent records of examination and treatment, lay statements, and other documents as may reflect the current nature and severity of the Veteran's low back disorder. The examiner should review the May 2009, November 2009, and May 2010 VA examinations addressing the Veteran's low back disorder and the December 2010 VA examination addressing peripheral neuropathy or radiculopathy in the lower extremities, and should endeavor to resolve apparent discrepancies between these examinations. The examiner should also note complaints and findings upon treatment, including a VA neurosurgery clinical examination for treatment purposes in February 2009 when range of motion was note to be essentially normal, and a February 2010 treating neurosurgeon's statement that the Veteran has a defect of the pars interarticularis of both L4 and L5, which the neurosurgeon stated implied a traumatic fracture. The examiner explicitly should consider whether complained of pain limiting motion is support by clinical findings or tests.

b. The examiners should explicitly consider pertinent past records in the examination report.

c. The examiners should assess the level of functional impairment of the low back, including particularly impacts on work and work-like functioning. In addition, active and passive range of motion should be recorded. In determining range of motion, limitation of motion due to pain should be reported. In addition, to the extent feasible, additional limitation of motion due to pain or pain on motion, weakened movement, excess fatigability or incoordination should be noted, and an opinion should be provided as to the increase in disability due to these characteristics of disability. 

d. Following careful review of the claims folders and examination of the Veteran, identify all current disability associated with the Veteran's service-connected low back disorder. The examiner's findings and opinions as to symptoms and severity should reflect consideration of impairment of the low back as a whole and consideration of all relevant evidence, inclusive of statements by the Veteran. Address the Veteran's complaints referable to the low back and associated functional impairments. 

f. To the extent possible, also address the extent of additional disability or impairment in functioning during episodes of flare-up, and the frequency and duration of these episodes. 

g. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5. Thereafter, readjudicate the remanded claims de novo. The raised issue of TDIU as well as entitlement to an extraschedular rating should be considered. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


